Erwin, J.
— Appellant was tried and convicted on a charge of operating a “blind tiger” in the city of Indianapolis. Trial was had by the court, without the intervention of a jury. The only question presented by the assignment of .errors is the sufficiency of the evidence to sustain the finding of the court.
We have examined all of the evidence in the case as shown by the bill of exceptions and are of the opinion, without setting out a synopsis of it, that there is sufficient evidence to warrant the court in finding appellant guilty as charged. A part of the evidence was testimony, given by the police officer who arrested appellant, that appellant said to him, in effect, after his arrest, that it was necessary for him (appellant) to do some business unlawfully for the reason that he could not make any money and confine himself to legitimate business. Other evidence was introduced during the progress of the trial which, independent of the item above referred to, was in the opinion of this court sufficient to authorize the court trying the case to infer that appellant had violated the statute under which he 'was being prosecuted. Judgment affirmed.
Note. — Reported in 114 N. E. 90.